Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
Claims 1-20 presented for examination on 12/01/2020. Examiner discussed amendments to the claims as submitted to place application into a condition allowance in a telephone interview held on June 9-10, 2022 and an interview summary of which is attached herewith.

Amendment to the Specification
Examiner enter the amendment to the specification submitted on 12/10/2020 in response to the Pre-Exam Formalities Notice.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1, 6, 7, 10, 11 and 20, and cancel 2, 3, 12 and 13  to be entered as examiner amendment authorized by Mr. Ryan T. Smith, Attorney (registration # 63,845) in telephone interviews held on June 9-10, 2022 and an interview summary of which is attached herewith. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1. 	(Currently Amended) A system comprising
a local computer system configured to connect via a computer network to a remote computer system of a remote component of financial market infrastructure (FMI), each of the local computer system and the remote computer system including a processor, memory, and communications interface, wherein the local computer system and the remote computer system are in different time zones;
the local computer system storing an account identifier of a single account at the remote component of FMI, the local computer system configured to communicate with the remote computer system on the basis of the account identifier to clear and settle trades with the remote component of FMI;
the local computer system storing a local node identifier for each local node of a plurality of local nodes, the local computer system configured to communicate with each local node on the basis of the local node identifier;
the local computer system configured to communicate local transaction data with the plurality of local nodes with reference to the local node identifiers;
the local computer system configured to queue local transaction data received from a local node for a duration before a predetermined time window of operation of the remote component of FMI, wherein the local computer system is configured to compute the duration based on the predetermined time window of operation translated into a local time;
the local computer system configured to communicate remote transaction data that corresponds to the queued local transaction data with the remote computer system with reference to local node identifiers and the account identifier of the single account on or after the start of the predetermined time window of operation; and
the local computer system configured to synchronize the local transaction data with the remote transaction data.
2. 	(Canceled) 
3. 	(Canceled) 
4. 	(Original) The system of claim 1, wherein:
the remote transaction data includes unconfirmed trade messages received from the remote computer system; and
the local transaction data includes confirmation messages received from the plurality of local nodes, the confirmation messages corresponding to the unconfirmed trade messages.
5. 	(Original) The system of claim 1, wherein:
the local transaction data received from the plurality of local nodes includes asserted trade messages of trades made by the plurality of local nodes; and
the remote transaction data includes settlement confirmation messages received from the remote computer system.
6. 	(Currently Amended) The system of claim 1, wherein the local computer system is further configured to receive settlement confirmation messages from an interbank payment system that is in communication with the remote component of FMI.
7. 	(Currently Amended) The system of claim 6, wherein the local computer system is further configured to communicate the settlement confirmation messages to the plurality of local nodes.
8. 	(Original) The system of claim 1, wherein the remote component of FMI is a remote securities clearinghouse or securities depository.
9. 	(Original) The system of claim 1, wherein the local computer system is configured as a local securities clearinghouse or securities depository.
10. 	(Currently Amended) The system of claim 9, wherein the local computer system is configured to communicate with each local node through an intermediary computer system that is configured to communicate with local node computer systems on the basis of the local node identifier.

11. (Currently Amended) A process comprising:
storing an account identifier of a single account with a remote component of financial market infrastructure (FMI), wherein a local computer system is configured to communicate with the remote component of FMI via a remote computer system on the basis of the account identifier to clear and settle trades, each of the local computer system and the remote computer system including a processor, memory, and communications interface, wherein the local computer system and the remote component of FMI are in different time zones;
storing a local node identifier for each local node of a plurality of local nodes, wherein the local computer system is configured to communicate with each local node on the basis of the local node identifier;
communicating local transaction data with the plurality of local nodes with reference to the local node identifiers;
queuing local transaction data received from a local node for a duration before a predetermined time window of operation of the remote component of FMI, and computing the duration based on the predetermined time window of operation translated into a local time;
communicating remote transaction data that corresponds to the queued local transaction data with the remote component of FMI via the remote computer system with reference to local node identifiers and the account identifier of the single account on or after the start of the predetermined time window of operation; and[[,]
synchronizing the local transaction data with the remote transaction data.
12. 	(Canceled)
13. 	(Canceled)
14. 	(Original) The process of claim 11, wherein:
the remote transaction data includes unconfirmed trade messages received from the remote computer system; and,
the local transaction data includes confirmation messages received from the plurality of local nodes, the confirmation messages corresponding to the unconfirmed trade messages.
15. 	(Original) The process of claim 11, wherein:
the local transaction data received from the plurality of local nodes includes asserted trade messages of trades made by the plurality of local nodes; and,
the remote transaction data includes settlement confirmation messages received from the remote component of FMI.
16. 	(Original) The process of claim 11, further comprising receiving settlement confirmation messages from an interbank payment system that is in communication with the remote component of FMI.
17. 	(Original) The process of claim 16, further comprising communicating the settlement confirmation messages to the plurality of local nodes.
18. 	(Original) The process of claim 11, wherein the remote component of FMI is a remote securities clearinghouse or securities depository.
19. 	(Original) The process of claim 11, wherein the local computer system is configured as a local clearinghouse or securities depository.
20. 	(Currently Amended) The process of claim 19, further comprising communicating with each local node through an intermediary computer system that is configured to communicate with local node computer systems on the basis of the local node identifier.

Reasons for Allowance
With regards to claim 1, the searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “a local computer system configured to connect via a computer network to a remote computer system of a remote component of financial market infrastructure (FMI), each of the local computer system and the remote computer system including a processor, memory, and communications interface, wherein the local computer system and the remote computer system are in different time zones; the local computer system configured to queue local transaction data received from a local node for a duration before a predetermined time window of operation of the remote component of FMI, wherein the local computer system is configured to compute the duration based on the predetermined time window of operation translated into a local time; the local computer system configured to communicate remote transaction data that corresponds to the queued local transaction data with the remote computer system with reference to local node identifiers and the account identifier of the single account on or after the start of the predetermined time window of operation; and the local computer system configured to synchronize the local transaction data with the remote transaction data “ in system and method for conducting transactions between local and remote computer systems.
The reasons for allowance for all the other independent claim 11 is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing a technical solution to challenge of synchronizing communications among disparate  and distant computer located in different geographic regions and operated according to different systemic, structural  and regulatory requirements specific to a country or region (see paragraph [2]). The system provides local computer system communicating remote transaction data which includes message related to asserted trades and settlement information from the remote computer system and the local computer system synchronizing with local transaction data with the remote transaction data (see paragraph [35-38]). The order combination of elements of claims synchronize data communications providing interoperability between different data requirement and time zones and enables the local computer system communicate remote transaction data that corresponds to the queued local transaction data with the remote computer system referencing to local identifiers and account identifier of single account at the remote component of FMI stored in the local computer system on or after start of computed predetermined time duration/window of the operation of the FMI that corresponds to a trading day at the remote location reducing or eliminating need for queuing of unpredictable quantity of message at the remote computer system and enabling to clear and settle a trade with remote component of FMI of the remote computer system on basis on synchronization of identifying  information of the local transaction data with  the remote transaction data(see paragraph [2-4,12, 16, 22, 26 and 39]). The claim provides the local computer system using single account with identity information of local investors or nodes in interacting with the remote computer system providing effective data communication between local multi-tier system of nodes to the remote single-tier system (see paragraph [86]).. The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility 
As per cited/searched prior arts, the notable prior art of Word teaches queuing and processing individual message based on isolation parameter and  processing the message based on value of isolation parameters (see abstract). The prior art of McLennan et al. disclosed synchronizing between computer and transferring data between remote computers with different time zones (see abstract, column 18, lines 59-67 to column 19, lines 1-16).The non-patent literature of Hollan disclosed message order processing in Azure Function with sessions (see pages 1 and 7). The International prior art of Word disclosed  multi-tiered processing using a distributed strict queue and sending message to relocated client according to new time zone (see abstract, paragraph [00239]). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 1, 4-11, and 14-20 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        06/13/2022